Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 25, 2014

                                       No. 04-14-00516-CV

                    IN THE INTEREST OF J.O. AND A.O., CHILDREN,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02019
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The reporter’s record was due August 1, 2014, but neither the record nor a notification of
late record was filed. Accordingly, on August 6, 2014, we rendered an order requiring the court
reporter, David R. Zarate, to file the reporter’s record on or before August 18, 2014. In our
order, we reminded the court reporter that, by statute, this appeal is accelerated and is to take
precedence over other matters. See TEX. FAM. CODE ANN. § 109.002(a) (West 2014). We also
advised the reporter that strict deadlines exist with regard to disposal of appeals dealing with
termination of parental rights. Specifically, with regard to the appellate record, appellate courts
may not grant more than 30 days cumulatively with regard to extensions of time for the reporter’s
record in a termination appeal. TEX. R. APP. P. 28.4(b)(2). Despite our order, neither the record
nor a notification of late record was filed.

        Accordingly, we again ORDER David R. Zarate, the court reporter, to file the reporter’s
record on or before September 4, 2014. Mr. Zarate is advised that if the record is not received
by this date, we may order him to appear and show cause why he should not be held in contempt.
Mr. Zarate is further advised that no extensions of time will be granted absent written proof of
extraordinary circumstances.

        We further order the clerk of this court to serve this order on DAVID R. ZARATE by
certified mail, return receipt requested, and by first class United States mail in addition to the
usual methods of service. Moreover, because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we
also order the clerk of this court to serve a copy of this order on the trial court. Pursuant to Rule
28.4(b), the trial court is required to direct the responsible reporter to immediately commence the
preparation of the record once an appeal is filed, and if necessary, arrange for a substitute
reporter to allow the responsible reporter to complete the record relating to the termination. TEX.
R. APP. P. 28.4(b)(1).

       Finally, we order the clerk of this court to serve a copy of this order on all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court